Case 8:21-cv-00839-SDM-AAS Document 9-21 Filed 04/22/21 Page 1 of 31 PageID 618




                             EXHIBIT 21




                                                           Exhibit 21 - 001
Case 8:21-cv-00839-SDM-AAS Document 9-21 Filed 04/22/21 Page 2 of 31 PageID 619




      THE LOCAL AND
    REGIONAL ECONOMIC
   IMPACTS OF PORTMIAMI

                                                             PREPARED FOR:
                                                                     PortMiami
                                               1015 North America Way, 2nd Floor
                                                               Miami, FL 33132
                                                                  (305)347-5515
                                                  www.miamidade.gov/portmiami




                                                               PREPARED BY:
                                                               Martin Associates
                                                     941 Wheatland Ave., Ste. 203
                                                            Lancaster, PA 17603
                                                                  (717)295-2428
                                                           www.martinassoc.net




                            March 28, 2017




                                                            Exhibit 21 - 002
Case 8:21-cv-00839-SDM-AAS Document 9-21 Filed 04/22/21 Page 3 of 31 PageID 620




                                                                TABLE OF CONTENTS

 I. INTRODUCTION AND SUMMARY ....................................................................................................................1
    1. IMPACT DEFINITIONS .....................................................................................................................................2
    2. METHODOLOGY ...............................................................................................................................................3
    3. ECONOMIC IMPACT MODELS .........................................................................................................................4
        3.1. Marine Cargo Sensitivity ......................................................................................................................................4
        3.2. Cruise Activity ...................................................................................................................................................5
    4. SUMMARY OF RESULTS ....................................................................................................................................5
 II. ECONOMIC IMPACTS OF MARINE CARGO ACTIVITY ...........................................................................8
    1. IMPACT STRUCTURE .......................................................................................................................................10
        1.1. The Surface Transportation Sector ........................................................................................................................10
        1.2. The Maritime Services Sector ...............................................................................................................................10
        1.3. Related Shipper/Consignees of PortMiami .............................................................................................................12
        1.4. PortMiami ......................................................................................................................................................12
    2. COMMODITIES INCLUDED IN THE ANALYSIS ..........................................................................................13
    3. MARITIME CARGO EMPLOYMENT IMPACTS ............................................................................................13
        3.1. Direct Marine Cargo Job Impacts.........................................................................................................................14
             3.1.1. Direct Job Impacts by Category............................................................................................................................... 14
             3.1.2. Distribution of Direct Cargo Jobs by Place of Residency ......................................................................................... 15
       3.2. Induced Jobs ....................................................................................................................................................16
       3.3. Indirect Jobs .....................................................................................................................................................16
       3.4. Related Shipper/Consignee Jobs ...........................................................................................................................16
    4. ECONOMIC OUTPUT DIRECT BUSINESS REVENUE, PERSONAL INCOME AND TAX IMPACTS ......18
       4.1. Economic Output .............................................................................................................................................18
             4.1.1 Direct Business Revenue Impact by Sector .............................................................................................................. 18
             4.1.2. Direct Business Revenue Impacts by Commodity .................................................................................................... 19
    5. PERSONAL EARNINGS IMPACT ....................................................................................................................20
    6. TAX IMPACTS....................................................................................................................................................20
 III. ECONOMIC IMPACTS OF CRUISE SERVICE AT PORTMIAMI ...........................................................22
    1. ECONOMIC IMPACT STRUCTURE.................................................................................................................22
    2. IMPACT CATEGORIES .....................................................................................................................................23
    3. IMPACT SUMMARY ..........................................................................................................................................25
    4. JOB IMPACTS.....................................................................................................................................................25
    5. PERSONAL INCOME IMPACT ........................................................................................................................26
    6. BUSINESS REVENUE .......................................................................................................................................26
    7. TAX REVENUE .................................................................................................................................................26
 IV. COMPARISON OF ECONOMIC IMPACTS FROM 2012 TO 2016............................................................27




                                                                                                                                         Exhibit 21 - 003
Case 8:21-cv-00839-SDM-AAS Document 9-21 Filed 04/22/21 Page 4 of 31 PageID 621

 THE LOCAL AND REGIONAL ECONOMIC IMPACTS OF PORTMIAMI



                          I. INTRODUCTION AND SUMMARY

         Handling approximately 8.9 million tons of cargo and nearly 5.1 million cruise passengers,
 PortMiami is a leading cargo and cruise port located in Miami, Florida. PortMiami operates as a landlord
 port and maintains lease agreements with its cargo terminal operators including Seaboard Marine,
 POMTOC, and South Florida Container Terminal. Of the 8.9 million cargo tons, 8.8 million of these
 tons are containerized cargo while the remaining tonnage is a combination of project cargo and break
 bulk cargo. PortMiami is considered the closest U.S. port to Latin America and the Caribbean which also
 serve as its largest markets followed by Asia, Europe and the Mediterranean.

         PortMiami serves as global headquarters for Carnival Cruise Lines, Norwegian Cruise Lines,
 Royal Caribbean Cruises, Oceania Cruises and Regent Seven Seas Cruises. In 2016, 1,030 cruises called
 PortMiami’s seven cruise terminals, carrying nearly 5.1 million passengers to and from popular cruising
 destinations such as the Bahamas, Caribbean, and Mexico.

          PortMiami recently completed a series of capital improvements totaling around $1 billion. These
 improvements included completion of projects such as a new tunnel that provides direct access between
 the terminals and I-395 and I-95, modernization of on dock rail, and new cranes that can handle the
 larger Post-Panamax ships, which can now sail into the Port because of the recently completed 50-foot
 dredging alongside the main terminal. As will be documented, these investments directly led to a
 significant growth in containerized cargo activity over the past four years.

          Martin Associates was retained by PortMiami to measure the local and regional economic
 impacts generated by maritime activity at the marine cargo and cruise terminals at PortMiami. Economic
 impacts generated at the cargo facilities include the impacts generated by both cargo activity and cruise
 activity for the calendar year 2016. The study employs methodology and definitions that have been used
 by Martin Associates to measure the economic impacts of seaport activity at more than 500 ports in the
 United States and Canada, as well as at the leading airports in the United States, including Miami
 International Airport. To ensure defensibility, the Martin Associates’ approach to economic impact
 analysis is based on data developed through an extensive interview and telephone survey program of the
 Port’s tenants and the firms providing cargo and cruise services at PortMiami. In addition, a survey of
 1,300 cruise passengers and 300 cruise vessel crew was conducted to develop passenger spending
 profiles pre-and post-cruise as well as the spending characteristics of the vessel crew during each port
 call at Miami. Specific re-spending models have been developed for the Miami-Dade County area to
 reflect the unique economic and consumer profiles of the regional economy. To further underscore the
 defensibility of the study, standardized input-output models, are not used. Instead, the resulting impacts
 reflect the uniqueness of the individual Port operations, as well as the surrounding regional economy,
 and are based on detailed surveys of the Port’s service providers to both cargo and cruise activity.

       This study uses the same methodology that was used by Martin Associates to measure the
 economic impacts of the Port in 2012, so direct comparisons can be made with that previous study.




                                                                                                         1




                                                                                 Exhibit 21 - 004
Case 8:21-cv-00839-SDM-AAS Document 9-21 Filed 04/22/21 Page 5 of 31 PageID 622

 THE LOCAL AND REGIONAL ECONOMIC IMPACTS OF PORTMIAMI


 1. IMPACT DEFINITIONS

        The impacts are measured separately for PortMiami’s cargo and cruise activity.

 The impacts are measured in terms of:

    •   Jobs (direct, induced, indirect and related shipper/consignee (related users));
    •   Personal income;
    •   Business revenue; and
    •   State and local taxes.

 Each impact measurement is described below:

    •   Direct, Induced and Indirect jobs –

        ➢ Direct jobs are those that would not exist if activity at the Port’s cargo and cruise facilities
          were to cease. Direct jobs created by marine cargo activity at the Port’s terminals are those
          jobs with the firms directly providing cargo handling and vessel services, including trucking
          companies, terminal operators and stevedores, members of the International
          Longshoremen’s Association (ILA), stevedores and customshouse brokers, vessel agents,
          pilots and tug assist companies. Direct employees created by the cruise operations include
          the jobs with the firms providing the direct vessel services –chandlers, pilots, longshoremen,
          line handlers, local advertising firms, caterers, liquor wholesalers, linen companies, security
          firms, waste disposal firms, parking, local transportation -- as well as the firms providing
          services to the passengers on the vessels -- hotels, taxi cabs, restaurants and tour packages.
          Also included are impacts generated at the regional airports due to the cruise passengers
          arriving via air.

        ➢ Induced jobs are jobs created in the Miami-Dade County area by the purchases of goods
          and services by those individuals directly employed by each of the Port’s lines of business.
          These jobs are based on the local purchase patterns of Miami-Dade County area residents.
          The induced jobs are jobs with grocery stores, restaurants, health care providers, retail
          stores, local housing/construction industry, and transportation services, as well as with
          wholesalers providing the goods to the retailers.

        ➢ Indirect jobs are created throughout the Miami-Dade County area as the result of
          purchases for goods and services by the firms directly impacted by PortMiami activity,
          including the tenants, terminal operators and the firms providing services to cargo and
          cruise passenger operations. The indirect jobs are measured based on actual local purchase
          patterns of the directly dependent firms, and occur with such industries as utilities, office
          supplies, contract service providers, maintenance and repair, and construction.




                                                                                                        2




                                                                                Exhibit 21 - 005
Case 8:21-cv-00839-SDM-AAS Document 9-21 Filed 04/22/21 Page 6 of 31 PageID 623

 THE LOCAL AND REGIONAL ECONOMIC IMPACTS OF PORTMIAMI


         ➢ Related shipper/consignee (related user) jobs are jobs with shippers and consignees
           (exporters and importers) using the marine terminals for shipment and receipt of cargo.
           These related user jobs measure the impact of the port at a given point of time as these
           importers and exporters can and do you use other ports for export and import. Only the
           impact of the level of activity through PortMiami on the employment, income and revenue
           of the importers and exporters is measured, and should the Port not be available for export
           or import, these importers/exporters would divert their cargo through other ports, albeit at
           an increase in logistics costs. To this end, the related user impacts are used to measure the
           current sphere of influence of the Port at a given point in time, and are not “generated” by
           the Port in the same sense as the direct, induced and indirect impacts.

     •   Personal income impact consists of wages and salaries received by those directly employed by
         Port activity, and includes a re-spending impact which measures the personal consumption
         activity in the Miami-Dade County Area of those directly employed as the result of PortMiami
         cargo and cruise activity. Indirect personal income measures the wages and salaries received by
         those indirectly employed.

     •   Business revenue consists of total business receipts by firms providing services in support of
         the marine cargo and cruise activity. Local purchases for goods and services made by the
         directly impacted firms are also measured. These local purchases by the dependent firms create
         the indirect impacts.

     •   State and local taxes include taxes paid by individuals as well as firms dependent upon
         PortMiami cargo and cruise activity.

 2. METHODOLOGY

          The impacts of PortMiami were estimated based on telephone and personal interviews with
 approximately 500 firms in the Miami-Dade County Area. This represents the universe of the marine
 cargo, and cruise related businesses in the Miami-Dade County Area. The direct impacts are measured
 at the firm level of detail, and aggregated to develop the impacts for each of the Port’s lines of business
 (cargo and cruise). Each firm surveyed provided Martin Associates with detailed employment levels
 (both full time and part time), annual payroll, local purchases and the residence of the employees.

         The induced impacts are based on the current expenditure profile of residents in the Miami-
 Dade County/Miami Area, as estimated by the U.S. Bureau of Labor Statistics, "Consumer Expenditure
 Survey". This survey indicates the distribution of consumer expenditures over key consumption
 categories for Miami-Dade County residents. The consumption categories are:

     •   Housing;
     •   Food at Restaurants;
     •   Food at Home;



                                                                                                          3




                                                                                  Exhibit 21 - 006
Case 8:21-cv-00839-SDM-AAS Document 9-21 Filed 04/22/21 Page 7 of 31 PageID 624

 THE LOCAL AND REGIONAL ECONOMIC IMPACTS OF PORTMIAMI


     •   Entertainment;
     •   Health Care;
     •   Home Furnishings; and
     •   Transportation Equipment and Services.

         The estimated consumption expenditure generated because of the re-spending impact, is
 distributed across these consumption categories. Associated with each consumption category is the
 relevant retail and wholesale industry. Jobs-to-sales ratios in each industry are then computed for
 Miami-Dade County, and induced jobs are estimated for the relevant consumption categories. It is to be
 emphasized that induced jobs are only estimated at the retail and wholesale level, since these jobs are
 most likely generated in the Miami-Dade County region. Further levels of induced jobs are not
 estimated since it is not possible to defensibly identify geographically where the subsequent rounds of
 purchasing occur.

         The “Consumer Expenditure Survey” does not include information to estimate the job impact
 with supporting business services, legal, social services, state and local governments and educational
 services. To estimate this induced impact, a ratio of state of Florida employment in these key service
 industries to total state of Florida employment is developed. This ratio is then used with the direct and
 induced consumption jobs to estimate induced jobs with business/financial services, legal, educational,
 governmental and other social services.

         The indirect impacts are estimated based on the local purchases by the directly dependent firms,
 combined with indirect job, income and revenue coefficients for the supplying industries in the state of
 Florida as developed for Martin Associates by the U.S. Bureau of Economic Analysis, Regional
 Input/Output Modeling System.

 3. ECONOMIC IMPACT MODELS

           The impacts are measured for calendar year 2016, and computer models for both cargo and
 cruise operations have been developed to test the sensitivity of the impacts to changes in economic
 conditions and facility utilization. It is to be emphasized that this study is designed to provide a
 framework which PortMiami can use in formulating and guiding the future development of Port
 facilities.

 3.1. Marine Cargo Sensitivity

         The cargo impact model is designed to test the sensitivity of impacts to changes in such factors
 as marine tonnage levels, seaport productivity and work rules, new marine facilities development, inland
 distribution patterns of marine cargo, number of vessel calls and the introduction of new ocean carrier
 service. The cargo impact model can also be used to assess the impact of developing a parcel of land as
 a marine terminal versus other non-cargo land uses. Finally, the marine cargo impact model can be used
 to assess the economic benefits of increased maritime activity due to infrastructure development and the



                                                                                                        4




                                                                                 Exhibit 21 - 007
Case 8:21-cv-00839-SDM-AAS Document 9-21 Filed 04/22/21 Page 8 of 31 PageID 625

 THE LOCAL AND REGIONAL ECONOMIC IMPACTS OF PORTMIAMI


 opportunity cost of not undertaking specific maritime investments such as dredging, new terminal
 development, and capital investments in equipment.

 3.2. Cruise Activity

         The cruise service impact model provides a tool by which the Port can evaluate changes in the
 types of cruises being offered, the size of vessels deployed, the number of passengers per cruise, the
 share of passengers staying overnight in Miami-Dade County area hotels prior to or after the cruise, and
 the number of multi-day cruises with varied itineraries. The cruise model can also be used to quantify
 the potential impact of new services, by size of vessel and type of cruise. Finally, the cruise impact
 model along with the marine cargo model can be used to evaluate the economic impact of a marine
 terminal for use as a cruise terminal versus a cargo terminal.

 4. SUMMARY OF RESULTS

        Exhibit I-1 summarizes the results of the economic impact analysis of PortMiami.

                                             Exhibit I-1
                        Economic Impact of PortMiami Cargo and Cruise Activity
                                               2016
                                                                   CARGO      CRUISE          TOTAL
              JOBS
                DIRECT                                               7,282       14,616         21,897
                INDUCED                                              5,436        8,690         14,127
                INDIRECT                                             2,755        6,187          8,942
                USER JOBS                                          279,386           NA        279,386
              TOTAL JOBS                                           294,859       29,493        324,352

              PERSONAL INCOME (1,000)
               DIRECT                                            $353,515       $540,206       $893,722
               RE-SPENDING/CONSUMPTION                           $695,082       $930,002     $1,625,084
               INDIRECT                                          $107,283       $210,058       $317,340
               USER INCOME                                     $9,763,087             NA     $9,763,087
              TOTAL INCOME AND CONSUMPTION                    $10,918,966     $1,680,266    $12,599,233

              VALUE OF ECONOMIC OUTPUT (1,000)
              BUSINESS SERVICES REVENUE                        $1,316,974     $4,445,417     $5,762,390
              USER OUTPUT                                     $34,023,425             NA    $34,023,425
              TOTAL VALUE OF ECONOMIC OUTPUT                  $35,340,399     $4,445,417    $39,785,815

              LOCAL PURCHASES (1,000)                              $286,369    $315,826       $602,195

              STATE & LOCAL TAXES (1,000)
               DIRECT, INDUCED AND INDIRECT                      $106,341      $181,974        $288,315
               USER TAXES                                      $1,215,836            NA      $1,215,836
              TOTAL STATE AND LOCAL TAXES                      $1,322,177      $181,974      $1,504,151
                 *Totals in exhibits may not add due to rounding



                                                                                                          5




                                                                                           Exhibit 21 - 008
Case 8:21-cv-00839-SDM-AAS Document 9-21 Filed 04/22/21 Page 9 of 31 PageID 626

 THE LOCAL AND REGIONAL ECONOMIC IMPACTS OF PORTMIAMI


          In 2016, cargo and cruise activity at PortMiami supported 324,352 jobs in the state of Florida.
 Of these jobs, 21,897 jobs were directly created, while 14,127 jobs were induced throughout the Miami-
 Dade County area to support the purchase of goods and services by the 21,897 directly dependent
 employees. The 8,942 indirect jobs were generated in the local economy because of the $602.2 million
 of local purchases made by companies directly dependent on the Port. The cargo moving via PortMiami
 supported 279,386 jobs throughout the state of Florida with importers and exporters located in the state.
 These jobs are classified as related to PortMiami, and are created because of the demand for the product,
 not the use of the Port. Should PortMiami not be available for use by these importers and exporters,
 other ports would be used and in the short term the related jobs would not be impacted. In contrast the
 direct, induced and indirect jobs would be dislocated should the cargo not move via PortMiami.

         The 21,897 direct jobs received $893.7 million of direct wage and salary income, for an average
 earnings of $40,814 per direct employee. As the result of local purchases with this $893.7 million of
 direct wages and salaries, an additional $1.6 billion of income and local consumption expenditures were
 created in the Miami-Dade County area. It is this re-spending impact that supported the 14,127 induced
 jobs1. The indirect jobs holders received $317.3 million. In total, $12.6 billion of personal income was
 created as the result of PortMiami operations, including the $9.8 billion received by those employed with
 the users of the Port.

         In 2016, marine cargo and cruise activity at PortMiami a total of $41.4 billion of total
 economic activity in the state of Florida. This represents about 4.4 percent of the $933.8 billion
 state of Florida GDP in 2016.

         Of the $41.4 billion, $5.8 billion is the direct business revenue received by the firms directly
 dependent upon the port and providing services to the cargo handled at the marine terminals and cruise
 vessels and passengers at PortMiami. An additional $34.0 billion represents the value of the output to
 the state of Florida that is created due to the cargo moving via PortMiami marine terminals. This
 includes the value added at each stage of producing an export cargo, as well as the value added at each
 stage of production for the firms using imported raw materials and intermediate products that flow via
 the marine terminals and are consumed within the state. The majority of these user impacts are
 associated with containerized cargo. In addition, $1.6 billion of the re-spending of personal income and
 local consumption purchases are supported in the local and state economy. These components are
 additive and represent independent monetary impacts supported by the cargo and cruise vessel activity.
 Other dollar value impact measures are not included in the value of total economic output to the state
 since they are interdependent. For example, direct income is not included since it is part of the direct
 business impact and similarly, local purchases by the firms are from the direct business revenue
 generated by port activity, which are also used to pay indirect income. Finally, taxes are paid by the
 individuals associated with the direct, induced, indirect and related income as well as from the direct
 business revenue and the related output.


 1The induced income impact also includes local consumption expenditures as well as induced wages, and should not be
 divided by induced jobs to estimate the average salary per induced job. This would overstate the average salary.




                                                                                                                  6




                                                                                        Exhibit 21 - 009
Case 8:21-cv-00839-SDM-AAS Document 9-21 Filed 04/22/21 Page 10 of 31 PageID 627

  THE LOCAL AND REGIONAL ECONOMIC IMPACTS OF PORTMIAMI


          As a result of the cargo and cruise activity at PortMiami, a total of $1.5 billion of state and local
  tax revenue was generated, of which $1.2 billion is attributed to the related users of the Port.

          Since the 2012 Martin Associates’ economic impact study of PortMiami, the overall economic
  impact of the Port has increased. The total jobs related to the cargo and cruise activity at PortMiami
  increased by 116,548 jobs and the value of the economic activity at the Port to the state increased by
  $12.8 billion, from $28.6 billion in 2012 to $41.4 billion in 2016. This growth in economic impact is
  driven by the increase of nearly 1 million tons of containerized cargo (a growth of 60,000 actual
  containers) moving via the Port in 2016, which reflects the investment in channel deepening to 50 ft.,
  the completion of the new tunnel that provides direct access between the marine terminals and I-395
  and I-95, modernization of on dock rail, and new cranes that can handle the larger Post-Panamax ships.
  In addition, passenger traffic grew by 1.3 million passengers since 2012.




                                                                                                             7




                                                                                     Exhibit 21 - 010
Case 8:21-cv-00839-SDM-AAS Document 9-21 Filed 04/22/21 Page 11 of 31 PageID 628

  THE LOCAL AND REGIONAL ECONOMIC IMPACTS OF PORTMIAMI



            II. ECONOMIC IMPACTS OF MARINE CARGO ACTIVITY

          Waterborne cargo activity at a seaport contributes to the local and regional economy by
  generating business revenue to local and national firms providing vessel and cargo handling services at
  the marine terminals. These firms, in turn, provide employment and income to individuals, and pay
  taxes to state and local governments. Exhibit II-1 shows how activity at marine terminals generates
  impacts throughout the local, state and national economies. As this exhibit indicates, the impact of a
  seaport on a local, state or national economy cannot be reduced to a single number, but instead, the
  seaport activity creates several impacts. These are the revenue impact, employment impact, personal
  income impact and tax impact. These impacts are non-additive. For example, the income impact is a
  part of the revenue impact, and adding these impacts together would result in double counting.
  Exhibit II-1 shows graphically how activity at PortMiami’s marine terminals generates the four impacts.

                                            Exhibit II-1
                         Flow of Economic Impacts Generated by Marine Activity


                                     Seaport Activity                            Value of
                                                                              Imports/Exports



                                    Business Revenue                         Related Users
                                                                                Output



                  Payroll           Retained Earnings,         Local            Related User
                                   Dividends Investments     Purchases           Personal
                                                                                  Income




                Direct           Re-               Induced        Indirect         Related
                Jobs           spending              Jobs           Jobs          User Jobs



                                      State & Local
                                         Taxes



          At the outset, activity at the port generates business revenue for firms which provide services.
  This business revenue impact is dispersed throughout the economy in several ways. It is used to hire
  people to provide the services, to purchase goods and services, and to make federal, state and local tax
  payments. The remainder is used to pay stock-holders, retire debt, make investments, or is held as


                                                                                                        8




                                                                                 Exhibit 21 - 011
Case 8:21-cv-00839-SDM-AAS Document 9-21 Filed 04/22/21 Page 12 of 31 PageID 629

  THE LOCAL AND REGIONAL ECONOMIC IMPACTS OF PORTMIAMI


  retained earnings. It is to be emphasized that the only portions of the revenue impact that can be
  identified as remaining in the local economy are those portions paid out in salaries to local employees,
  for local purchases by individuals and businesses directly dependent on the seaport, in contributions to
  state and local taxes, in lease payments to PortMiami by tenants, and wharfage and dockage fees paid to
  the Port.

          The employment impact of seaport activity consists of four levels of job impacts.

      •   Direct employment impact -- jobs directly generated by seaport activity. Direct jobs
          generated by marine cargo include jobs with trucking companies and railroads moving cargo
          between inland origins and destinations and the marine terminals, longshoremen and
          dockworkers, steamship agents, freight forwarders, stevedores, etc. It is to be emphasized that
          these are classified as directly generated in the sense that these jobs would experience near term
          dislocation if the activity at PortMiami marine terminals were to be discontinued.

      •   Induced employment impact -- jobs created throughout the local economy because
          individuals directly employed due to seaport activity spend their wages locally on goods and
          services such as food, housing and clothing. These jobs are held by residents located
          throughout the region, since they are estimated based on local and regional purchases.

      •   Indirect Jobs -- are jobs created locally due to purchases of goods and services by firms, not
          individuals. These jobs are estimated directly from local purchases data supplied to Martin
          Associates by the companies interviewed as part of this study, and include jobs with local office
          supply firms, maintenance and repair firms, parts and equipment suppliers, etc. It is to be
          emphasized that special care was taken to avoid double counting, since the current study counts
          certain jobs as direct (i.e., trucking jobs, jobs with railroads, jobs with insurance companies and
          admiralty law firms, etc.) which are often classified as indirect by other approaches, notably the
          input/output model approach.

      •   Related shipper/consignee (related user) jobs -- jobs with shippers and consignees
          (exporters and importers) using the marine terminals for shipment and receipt of cargo. These
          related user jobs measure the impact of the port at a given point of time as these importers and
          exporters can and do use other ports for export and import. Only the impact of the level of
          activity through PortMiami on the employment, income and revenue of the importers and
          exporters is measured, and should the Port not be available for export or import, these
          importers/exporters would divert their cargo through other ports, albeit at an increase in
          logistics costs. To this end, the related user impacts are used to measure the current sphere of
          influence of the Port at a given point in time, and are not “generated” by the Port in the same
          sense as the direct, induced and indirect impacts.

          The personal earnings impact is the measure of employee wages and salaries (excluding benefits)
  received by individuals directly employed due to seaport activity. Re-spending of these earnings
  throughout the regional economy for purchases of goods and services is also estimated. This, in turn,


                                                                                                           9




                                                                                   Exhibit 21 - 012
Case 8:21-cv-00839-SDM-AAS Document 9-21 Filed 04/22/21 Page 13 of 31 PageID 630

  THE LOCAL AND REGIONAL ECONOMIC IMPACTS OF PORTMIAMI


  generates additional jobs -- the induced employment impact. This re-spending throughout the region is
  estimated using a regional personal earnings multiplier, which reflects the percentage of purchases by
  individuals that are made within the Miami-Dade County region. The re-spending effect varies by
  region -- a larger re-spending effect occurs in regions that produce a relatively large proportion of the
  goods and services consumed by residents, while lower re-spending effects are associated with regions
  that import a relatively large share of consumer goods and services (since personal earnings "leak out" of
  the region for these out-of-regional purchases). The direct earnings are a measure of the local impact
  since they are received by those directly employed by seaport activity.

           The business revenue impact consists of total business receipts by firms providing services in
  support of the marine cargo and cruise activity. Local purchases for goods and services made by the
  directly impacted firms are also measured. These local purchases by the dependent firms create the
  indirect impacts.

          Tax impacts are payments to the state and local governments by firms and by individuals whose
  jobs are directly dependent upon and supported (induced jobs) by activity at the marine terminals.

  1. IMPACT STRUCTURE

          The four types of economic impacts are created throughout various business sectors of the state
  and local economies. Specifically, four distinct economic sectors are impacted by activity at the marine
  terminals. These are the:

      •   Surface Transportation Sector;
      •   Maritime Services Sector;
      •   PortMiami; and
      •   Related Shippers/Consignees.

          Within each sector, various participants are involved. Separate impacts are estimated for each of
  the participants. A discussion of each of the economic impact sectors is provided below, including a
  description of the major participants in each sector.

  1.1. The Surface Transportation Sector

          The surface transportation sector consists of both the trucking and railroad industries. The
  trucking firms and railroads are responsible for moving the various cargoes between the marine
  terminals and the inland origins and destinations.

  1.2. The Maritime Services Sector

          This sector consists of numerous firms and participants performing functions related to the
  following maritime services:



                                                                                                         10




                                                                                  Exhibit 21 - 013
Case 8:21-cv-00839-SDM-AAS Document 9-21 Filed 04/22/21 Page 14 of 31 PageID 631

  THE LOCAL AND REGIONAL ECONOMIC IMPACTS OF PORTMIAMI



     •   Cargo Marine Transportation;
     •   Vessel Operations;
     •   Cargo Handling; and
     •   Federal, State and Local Government Agencies.

  A brief description of the major participants in each of these four categories is provided below:

     •   Cargo Marine Transportation

         Participants in this category are involved in arranging for inland and water transportation for
         export or import freight. The freight forwarder/customshouse broker is the major
         participant in this category. The freight forwarder/customshouse broker arranges for the
         freight to be delivered between the terminals and inland destinations, as well as the ocean
         transportation. This function performed by freight forwarders and customshouse brokers is
         most prevalent for containerized and general cargo commodities. In addition, freight
         forwarders often perform cargo consolidation and deconsolidation activity, particularly for
         cargo moving on the U.S.- Caribbean/Central American trade lanes

     •   Vessel Operations

         This category consists of several participants. The steamship agents provide many services for
         the vessel as soon as it enters the port; the agents arrange for pilot services and towing, for
         medical and dental care of the crew, and for ship supplies. The agents are also responsible for
         vessel documentation. In addition to the steamship agents arranging for vessel services, those
         providing the services include:

         ➢ Chandlers - supply the vessels with ship supplies (food, clothing, nautical equipment, etc.);

         ➢ Towing firms - provide the tug service to guide the vessel to and from port;

         ➢ Pilots - assist in navigating the vessels to and from PortMiami’s marine terminals;

         ➢ Bunkering firms - provide fuel to the vessels;

         ➢ Marine surveyors - inspect the vessels and the cargo; and

         ➢ Shipyards/marine construction firms - provide repairs (either emergency or scheduled) as
           well as marine pier construction and dredging.




                                                                                                      11




                                                                                Exhibit 21 - 014
Case 8:21-cv-00839-SDM-AAS Document 9-21 Filed 04/22/21 Page 15 of 31 PageID 632

  THE LOCAL AND REGIONAL ECONOMIC IMPACTS OF PORTMIAMI


     •   Cargo Handling

         This category involves the physical handling of the cargo at the terminals between the land and
         the vessel. Included in this category are the following participants:

         ➢ Longshoremen - include members of the International Longshoremen's Association (ILA),
           as well as non-ILA dockworkers that are involved in the loading and unloading of cargo
           from the vessels, as well as handling the cargo prior to loading and after unloading;

         ➢ Stevedoring firms - manage the longshoremen and cargo-handling activities. Stevedoring
           services at PortMiami are provided by private stevedoring companies;

         ➢ Marine Terminal operators - are often stevedoring firms who operate the maritime terminals
           where cargo is loaded and off-loaded. Included in this category are terminal operators such
           as POMTOC; and

         ➢ Warehouse operators - store cargo after discharge or prior to loading and consolidate cargo
           units into shipment lots. In many cases the freight forwarders and consolidators are also
           involved in warehousing activity.

     •   Government Agencies

         This service sector involves Federal, state and local government agencies that perform services
         related to cargo handling and vessel operations at the Port. Customs and Border Protection
         (CBP), Bureau of Immigration, U.S. Department of Labor, U.S. Department of Agriculture, U.S.
         Coast Guard, and the U.S. Army Corps of Engineers are involved. These services are provided
         by the government offices located in the Miami-Dade County area.



  1.3. Related Shipper/Consignees of PortMiami

           Related jobs consist of jobs with related shippers/consignees shipping and receiving cargo
  through the public and private marine terminals at PortMiami. The majority of these users are attributed
  to containerized cargo moving through the Port. Only the user industry activity that can be linked to
  the movement of cargo (either raw materials or finished products) through PortMiami is considered in
  this related user impact.

  1.4. PortMiami

         PortMiami, a division of Miami-Dade County, includes those individuals employed whose
  purpose is to oversee port activity at the Port’s marine and cruise terminals.



                                                                                                       12




                                                                                 Exhibit 21 - 015
Case 8:21-cv-00839-SDM-AAS Document 9-21 Filed 04/22/21 Page 16 of 31 PageID 633

  THE LOCAL AND REGIONAL ECONOMIC IMPACTS OF PORTMIAMI


  2. COMMODITIES INCLUDED IN THE ANALYSIS

          A major use of an economic impact analysis is to provide a tool for port development planning.
   As a port grows, available land and other resources for port facilities become scarce, and decisions must
  be made as to how to develop the land and utilize the resources in the most efficient manner. Various
  types of facility configurations are associated with different commodities. For example, containers and
  automobiles/RoRo cargo require a large amount of paved, open storage space, while certain types of
  break bulk cargoes such as pulp, paper and lumber require covered storage. Perishable commodities
  require temperature controlled warehouses and some dry bulk cargo requires covered storage and
  special dust removing equipment, while tank farms are needed to store liquid bulk cargo.

          An understanding of the commodity's relative economic value in terms of employment and
  income to the local community, the cost of providing the facilities, and the relative demand for the
  different commodities is essential in making future port development plans. Because of this need for
  understanding relative commodity impacts, economic impacts are estimated for the following
  commodities handled at the public and private marine terminals:

      •   Containers (dry and refrigerated)
      •   Roll-on/Roll-off cargo including used autos, yachts and project cargo

          It should be emphasized that commodity-specific impacts are not estimated for each of the
  economic sectors described in the last section. Specific impacts by commodity could not be allocated to
  individual commodities with any degree of accuracy for marine construction, ship repair, or the state and
  federal government.

  3. MARITIME CARGO EMPLOYMENT IMPACTS

          The employment generated by maritime cargo activity at PortMiami is estimated.

      •   First, the total employment that is in some way related to the activities at the public and private
          marine terminals is estimated;

      •   Second, the subset of total employment that is judged to be totally dependent (i.e., direct jobs)
          on port activity is analyzed as follows:

          ➢ The direct job impact is estimated by detailed job category, i.e., trucking, ILA/dockworkers,
            freight forwarders/customshouse brokers/warehouse and consolidators, steamship agents,
            chandlers, surveyors, etc;

          ➢ The direct job impact is estimated for each of the key commodities/commodity groups;

          ➢ The direct job impact is estimated based on the residency of those directly employed;



                                                                                                          13




                                                                                   Exhibit 21 - 016
Case 8:21-cv-00839-SDM-AAS Document 9-21 Filed 04/22/21 Page 17 of 31 PageID 634

  THE LOCAL AND REGIONAL ECONOMIC IMPACTS OF PORTMIAMI




      •    Induced and indirect jobs are estimated;

      •    Finally, jobs related to the marine activity at the public and private marine terminals are
           described.

         It is estimated that 294,859 jobs are supported by cargo activity at the marine terminals at
  PortMiami. Of the 294,859 jobs:

      •    7,282 jobs are directly generated by activities at the marine terminals and if such activities should
           cease, these jobs would be discontinued over the short term.

      •    5,436 jobs (induced jobs) are supported by the local purchases of the 7,282 individuals directly
           generated by port activity at the marine terminals. An additional 2,755 indirect jobs were
           supported by $286.4 million of purchases in the local and regional economy by firms providing
           direct cargo handling, cruise passenger and vessel services.

      •    279,386 jobs are related to cargo exported and imported via the public and private marine
           terminals. These jobs are with related shippers/consignees of PortMiami, and are mostly
           concentrated with jobs related to the movement of containerized cargo through PortMiami.

  3.1. Direct Marine Cargo Job Impacts

          In 2016, about 8.9 million tons of waterborne cargo moved via the marine terminals at
  PortMiami. As a result of this activity, 7,282 full-time jobs were directly created2. In this section, the
  jobs are analyzed in terms of:

      •    Distribution by job category;
      •    Distribution by commodity group; and
      •    Distribution by county and state of residency.

  These distributions are developed in more detail below.

  3.1.1. Direct Job Impacts by Category

          Exhibit II-2 presents the distribution of the 7,282 direct jobs by type of job. This Exhibit
  indicates that the majority of direct jobs are with trucking jobs moving cargo to and from the terminals,

  2Jobs are measured in terms of full-time worker equivalents. If a worker is employed only 50 percent of the time by activity
  at PortMiami marine cargo terminals, then this worker is counted as .5 jobs.




                                                                                                                          14




                                                                                                Exhibit 21 - 017
Case 8:21-cv-00839-SDM-AAS Document 9-21 Filed 04/22/21 Page 18 of 31 PageID 635

  THE LOCAL AND REGIONAL ECONOMIC IMPACTS OF PORTMIAMI


  followed by maritime services providers including freight forwarders, surveyors, chandlers, and
  consolidators.
                                           Exhibit II-2
                      Cargo Employment Impacts by Sector and Job Category
                                               2016
                                                                               DIRECT JOBS
                 SURFACE TRANSPORTATION
                          TRUCK                                                      2,235
                          RAIL                                                         216
                 MARITIME SERVICES
                          MARITIME SERVICES/FREIGHT FORWARDERS/CONSOLIDATORS         1,847
                          MARINE CONSTRUCTION/DREDGING                                 549
                          WAREHOUSING/CONTAINER REPAIR                                 545
                          ILA/DOCKWORKERS                                              495
                          GOVERNMENT                                                   396
                          TERMINAL EMPLOYEES                                           370
                          TOWING                                                        60
                          BARGE                                                         48
                          AGENTS                                                        42
                          TENANTS                                                       36
                          PILOTS                                                        29
                 BANKING/INSURANCE/LAW                                                  42
                 PORT AUTHORITY                                                        372
                 TOTAL                                                               7,282



  3.1.2. Distribution of Direct Cargo Jobs by Place of Residency

          To underscore the geographic scope of the impacts generated by the marine terminals, Exhibit
  II-3 shows the distribution of the residency of the direct jobs by county. Most the direct jobs, 74
  percent, are held by residents of Miami-Dade County, followed by residents of Broward County.

                                              Exhibit II-3
                               Distribution of Direct Jobs by Jurisdiction
                                                 2016
                     County                             SHARE         DIRECT JOBS
                     MIAMI-DADE COUNTY                 74.28%               5,409
                     BROWARD                           21.95%               1,599
                     PALM BEACHCOUNTY                    0.37%                 27
                     OTHER FL                            3.34%                243
                     OTHER US                            0.05%                  4
                     TOTAL                            100.00%               7,282




                                                                                                   15




                                                                                Exhibit 21 - 018
Case 8:21-cv-00839-SDM-AAS Document 9-21 Filed 04/22/21 Page 19 of 31 PageID 636

  THE LOCAL AND REGIONAL ECONOMIC IMPACTS OF PORTMIAMI


  3.2. Induced Jobs

          The 7,282 directly employed individuals due to activity at the public and private marine terminals
  received wages and salaries, a part of which was used to purchase local goods and services such as food,
  housing, clothing, transportation services, etc. Because of these local purchases, 5,436 jobs in the
  regional economy were supported. The majority of the induced jobs are with local and regional private
  sector social services, business services, educational services and state and local government agencies,
  followed by jobs in the food and restaurant sector, and then jobs in the construction and home
  furnishings sector.

  3.3. Indirect Jobs

            In addition to the induced jobs generated by the purchases by directly employed individuals, the
  firms providing the direct services and employing the 7,282 direct jobs make local purchases for goods
  and services. These local purchases by the firms’ dependent upon the public and private marine
  facilities generate additional local jobs -- indirect jobs. Based on interviews with the nearly 500 firms,
  these firms made $286.4 million of local and in-state purchases in 2016. These direct local purchases
  created an additional 2,755 indirect jobs in the local economy.

  3.4. Related Shipper/Consignee Jobs

          It is estimated that about 279,386 jobs are supported in Florida with shippers/consignees that
  use PortMiami. It is important to emphasize that the user jobs are supported by the cargo moving only
  via PortMiami in 2016, and do not include jobs supported by cargo moving via other ports that are
  consumed or produced by in-state shippers/consignees and manufacturers.

          To estimate jobs with users of PortMiami, the following methodology was used. First, the key
  cargoes handled at PortMiami moving via dry and refrigerated containers were identified from USA
  TradeOn-Line. The majority of imported containerized cargo consists of consumer products such as
  apparel, alcoholic beverages, ceramic tiles and stone and fresh fruit. For export containers, key
  commodities include scrap metal and wastepaper, fresh fruits and vegetables, and new and used apparel,
  garments and yarn. The average value per ton of each commodity was also developed from USA
  TradeOn-Line. An average value per ton of containerized cargo imports and exports handled at the
  Port was then estimated.

          Export producing industries were then identified for the key commodities associated with the
  export containers. The imported containers were associated with the retail sector. Using the Bureau of
  Economic Analysis, RIMS II model for the state of Florida, jobs to value of output ratios were
  developed for the relevant export producing and import consuming sectors. For imported goods
  associated with retail operations, the average retail margins were applied to the value of the imported
  containerized cargo.

          The values of import and export containers moving via PortMiami were next estimated by


                                                                                                         16




                                                                                  Exhibit 21 - 019
Case 8:21-cv-00839-SDM-AAS Document 9-21 Filed 04/22/21 Page 20 of 31 PageID 637

  THE LOCAL AND REGIONAL ECONOMIC IMPACTS OF PORTMIAMI


  multiplying the value per container by the number of full containers moved via PortMiami. The total
  values of each type of container move via the Port’s marine facilities were then adjusted to reflect the
  percentage of containers originating or destined for local port users, as determined from the terminal
  operators and steamship lines.

           About 75 percent of the containerized cargo exported via the Port is estimated to originate in
  Florida, the balance moving from other states, particularly used clothing and yarn from the Carolinas.
  About 85 percent of the imports were consumed in Florida. Combining this local share with the value of
  dry export and import containers, and the relevant jobs-to-value of shipment ratios, it is estimated that
  about 279,386 jobs are with in-state users of PortMiami for the shipment and receipt of containerized
  cargo. These firms are only users of the Port and are not classified as dependent upon the Port, since
  they typically use multiple ports for marine transportation. Also, included in this related job estimate,
  are the jobs required to support the production and packaging of the exports as well as the distribution
  and use of the imports.

           The total value of the economic impact created by the cargo moving via the Port is estimated at
  $34.0 billion, and includes the value generated at each stage of the production of the export
  commodities moving via the Port, as well as the value created at each stage of the retail and distribution
  stages of the imported cargo. The income associated with the 279,386 related users in the State is
  estimated at $9.8 billion, and the state and local taxes associated with the related jobs and income is $1.2
  billion.

          It is to be emphasized that these related user jobs measure the impact of PortMiami at a given
  point of time as these importers and exporters can and do you use other ports for export and import.
  Only the impact of the level of activity through PortMiami on the employment, income and revenue of
  the importers and exporters is measured, and should the Port not be available for export or import,
  these importers/exporters would divert their cargo through other ports, albeit at an increase in logistics
  costs. To this end, the related user impacts are used to measure the current sphere of influence of the
  Port at a given point in time, and are not “generated” by the Port in the same sense as the direct,
  induced and indirect impacts.

           Finally, the direct, induced and indirect port sector job, income, and tax impacts associated with
  the cargoes for which related shipper/consignee jobs were estimated were subtracted from the total
  related impacts. This avoids the problem of double counting since the related shipper/consignee
  impacts include impacts at each stage of handling the imported and exported cargo, such as the port
  activity and the trucking and rail activity to move the cargo to and from the Port as well as the induced
  and indirect impacts associated with the direct port activity.




                                                                                                           17




                                                                                    Exhibit 21 - 020
Case 8:21-cv-00839-SDM-AAS Document 9-21 Filed 04/22/21 Page 21 of 31 PageID 638

  THE LOCAL AND REGIONAL ECONOMIC IMPACTS OF PORTMIAMI


  4. ECONOMIC OUTPUT DIRECT BUSINESS REVENUE, PERSONAL INCOME AND
  TAX IMPACTS

            The 8.9 million tons of cargo handled at the marine terminals included in the study generated
  revenue for firms in each of the economic sectors. For example, revenue is received by the railroads
  and the trucking companies within the surface transportation sector as a result of moving export cargo
  to the marine terminals and distributing the imported commodities inland after receipt at the marine
  terminals. The firms in the maritime services sector receive revenue from arranging for transportation
  services, cargo handling, providing services to vessels in port and repairs to vessels calling the port
  facilities. PortMiami receives revenue from terminal leases and port charges such as wharfage and
  dockage assessed on cargo and vessels. In addition, revenue is received by shippers/consignees from
  the sales of cargo shipped or received via the marine cargo terminals and from the sales of products
  made with raw materials received through the terminals.

          The value of output created by in-state related shippers/consignees of the Port is attributed to
  the state of Florida, and the local purchases by these related shippers/consignees from other firms
  within the state are also included in this related user output measure, as defined by the in-state output
  coefficients (for the user industries) developed from the U.S. Bureau of Economic Analysis, Regional
  Input-Output Modeling System (RIMS II).

  4.1. Economic Output

          In 2016, $36.0 billion of economic output in the State was related to cargo activity at the Port. Of
  the $36.0 billion, $1.3 billion is the direct business revenue received by the firms directly dependent
  upon the Port and providing maritime services and inland transportation services to the cargo handled
  at the marine terminals and the cargo vessels calling the Port, while $695.1 million is the re-spending and
  local consumption impact. The remaining $34.0 billion represents the value of the output to the state of
  Florida that is related to the cargo moving via PortMiami. This includes the value added at each stage of
  producing an export cargo, as well as the value added at each stage of production for the firms using
  imported raw materials and intermediate products that flow via PortMiami and are consumed by
  industries within the state of Florida. The balance of the discussion focuses on the $1.3 billion of direct
  business revenue generated from the provision of services to the cargo and vessels handled at
  PortMiami.

  4.1.1   Direct Business Revenue Impact by Sector

          In 2016, the cargo activity at the PortMiami generated $1.3 billion of direct business revenue to
  the firms providing cargo handling and cargo vessel services. Exhibit II-4 presents the direct business
  revenue generated by cargo activity in 2016. This revenue includes the revenue received by firms
  providing services to the commodity and vessel activity at the cargo terminals, and includes revenue
  received by trucking firms, stevedores, PortMiami, chandlers, forwarders, consolidators, agents, pilots,
  towing companies, etc. Not included is the revenue from the use/value of the cargo moving via the
  marine terminals, as this is included in the related shipper/consignee output.


                                                                                                           18




                                                                                    Exhibit 21 - 021
Case 8:21-cv-00839-SDM-AAS Document 9-21 Filed 04/22/21 Page 22 of 31 PageID 639

  THE LOCAL AND REGIONAL ECONOMIC IMPACTS OF PORTMIAMI



           The firms involved in freight forwarding, consolidation and maritime services received the
  largest revenue impact, followed by trucking, warehousing/container repair and terminal operations.

                                            Exhibit II-4
                           Direct Revenue Generated by Port Cargo Activity
                                               2016
                                                                                    REVENUE
                                                                                      (1,000)
           SURFACE TRANSPORTATION
                       TRUCK                                                        $305,285
                       RAIL                                                          $53,277
           MARITIME SERVICES
                       GOVERNMENT                                                         NA
                       MARITIME SERVICES/FREIGHT FORWARDERS/CONSOLIDATORS           $308,009
                       WAREHOUSING/CONTAINER REPAIR                                 $179,942
                       TERMINAL EMPLOYEES                                           $151,158
                       MARINE CONSTRUCTION/DREDGING                                 $120,093
                       BARGE                                                        $110,535
                       TENANTS                                                        $9,638
                      AGENTS                                                          $4,300
                      PILOTS                                                          $3,898
                      TOWING                                                          $1,298
           BANKING/INSURANCE/LAW                                                      $6,738
           PORT AUTHORITY                                                           $62,803
           TOTAL                                                                  $1,316,974

  4.1.2. Direct Business Revenue Impacts by Commodity

         Exhibit II-5 shows the direct revenue impact by commodity. It is to be emphasized that the
  revenue received by shippers/consignees from the sales of the products (value of the commodities)
  moving via the marine terminals is not included, since product value is determined by the demand for
  the product, not the use of the marine terminals.

                                             Exhibit II-5
                                 Cargo Revenue Impacts by Commodity
                                                2016
                 COMMODITY                     REVENUE (1,000)          REVENUE/TON
                 CONTAINERS                          $774,357                   $91
                 REEFER                               $23,537                   $99
                 RORO                                 $11,798                  $229
                 NOT ALLOCATED                       $507,281                    $0
                 TOTALS                            $1,316,974                  $229



                                                                                                   19




                                                                              Exhibit 21 - 022
Case 8:21-cv-00839-SDM-AAS Document 9-21 Filed 04/22/21 Page 23 of 31 PageID 640

  THE LOCAL AND REGIONAL ECONOMIC IMPACTS OF PORTMIAMI


          As this exhibit indicates, dry containerized cargo generated the largest direct revenue impacts,
  followed by refrigerated containerized cargo. It is to be emphasized that the non-allocated revenue is
  essentially generated by the movement of containerized cargo via the Port, and it is revenue received by
  providers of the maritime services providers and freight forwarders.

  5. PERSONAL EARNINGS IMPACT

          The income impact is estimated by multiplying the average annual earnings (excluding benefits)
  of each port participant, i.e., truckers, steamship agents, pilots, towing firm employees, longshoremen,
  warehousemen, etc., by the corresponding number of direct jobs in each category. The individual
  annual earnings in each category multiplied by the corresponding job impact resulted in $353.5 million
  in personal wage and salary earnings. It is important to emphasize that the average annual earnings of a
  port-dependent job is about $48,547. These relatively high paying jobs will have a much greater
  economic impact in the local economy through stimulating induced jobs than will a job paying lower
  wages.

          The impact of the re-spending of this direct income for local purchases is estimated using a
  personal earnings multiplier. The personal earnings multiplier is based on data supplied by the Bureau
  of Economic Analysis (BEA), Regional Input-Output Modeling System (RIMS II). The BEA estimates
  that for every $1.00 earned by direct employees generated by activity at the marine terminals, an
  additional $1.966 of personal income and consumption expenditures would be created as a result of re-
  spending the income for purchases of goods and services produced locally. Hence, a personal earnings
  multiplier of 2.966 was used to estimate the total income and consumption impact of $1.1 billion,
  inclusive of the re-spending effect. Of that, $695.1 million was the re-spending and local consumption
  impact, which generates the 5,436-induced job impact.

          The 2,755 indirect job holders earned $107.3 million in indirect wages and salaries. The 279,386
  related shipper/consignees of the cargo moving via the Port received about $9.8 billion of personal
  income.

         Therefore, the total personal income impact, including the direct income, the consumption
  impact and indirect income created by PortMiami marine cargo activity is estimated at $10.9 billion.

  6. TAX IMPACTS

           State and local tax impacts are based on per employee tax burdens which are developed at the
  county, local and state jurisdictional levels. These tax-per-employee burdens are essentially tax indices
  that are used to allocate total taxes at each level of government to economic activity generated by the
  marine terminals. To estimate the per employee tax indices, total taxes received at each governmental
  level in Florida was developed from the Tax Foundation, which reports total state and local taxes from
  all sources as a percent of total personal income. In addition, an estimate was developed to measure the
  corporate tax impact on the net revenue of the businesses supplying services to the cargo and vessels
  handled at PortMiami. The business tax impacts are based on data developed from the U.S. Bureau of


                                                                                                        20




                                                                                  Exhibit 21 - 023
Case 8:21-cv-00839-SDM-AAS Document 9-21 Filed 04/22/21 Page 24 of 31 PageID 641

  THE LOCAL AND REGIONAL ECONOMIC IMPACTS OF PORTMIAMI


  Census, State and Local Government Finances by Level of Government.

         Cargo activity generated $106.3 million of state, county and local taxes. As a result of the
  economic activity created by the related shipper/consignees, an additional $1.2 billion of state and local
  taxes were associated with the importers/exporters using the Port. The state of Florida receives 54
  percent of the tax revenues, while the local governments received 46 percent of the tax impact.




                                                                                                         21




                                                                                  Exhibit 21 - 024
Case 8:21-cv-00839-SDM-AAS Document 9-21 Filed 04/22/21 Page 25 of 31 PageID 642

  THE LOCAL AND REGIONAL ECONOMIC IMPACTS OF PORTMIAMI



       III. ECONOMIC IMPACTS OF CRUISE SERVICE AT PORTMIAMI

           In 2016, 1,030 cruise vessel calls were recorded at PortMiami, carrying approximately 2.5 million
  embarking passengers. It is important to note that these are all cruise calls by homeported vessels in
  contrast to in-transit calls and do not include one-day cruises. The key difference between an in-transit
  call and a homeport call is the fact that a vessel home porting will take on passengers and supplies at
  PortMiami, while a vessel making an intermediate in-transit call typically does not take on or discharge
  passengers. These intermediate in-transit vessels typically do not take on supplies from local chandlers
  and caterers or use local services such as advertising, maintenance and repair, linen services, etc. Hence,
  a call by a homeported vessel will generate a greater economic impact than an in-transit call.

          To measure the economic impact of the cruise service, Martin Associates developed a cruise
  impact model. The model can be used to test the sensitivity of the impacts to changes in the percent of
  passengers flying into Miami versus the percent of passengers driving to the Port, the share of
  passengers staying in hotels prior to and after the cruise, the local expenditures by passengers while in
  hotels either before or after the cruise, and the local purchases by the cruise lines for food, liquor, and
  other supplies and services. The impact of changes in the mix of the size of vessels and the number of
  cruises by size of vessel and itinerary can also be evaluated using the model. To develop an accurate
  profile of the expenditure patterns of cruise passengers, Martin Associates conducted surveys of 1,300
  cruise passengers and 300 crew. The surveys were designed to reflect the composition of the cruise
  services calling the Port in terms of length of cruises as well as size of vessel. The surveys were
  conducted between December 9th, 2016 and January 28th, 2017.

  1. ECONOMIC IMPACT STRUCTURE

          Cruise service related to the home porting of a vessel contributes to the local and regional
  economies by providing employment and income to individuals, tax revenues to local and state
  governments, and revenue to businesses engaged in providing operational services and supplies to the
  vessels and passengers. The flow of cruise industry-generated economic impacts throughout an
  economy creates four separate and non-additive types of impacts. These four types of impacts are:

      •   Employment Impact – represents the number of full-time equivalent jobs generated by cruise
          activity at PortMiami. This consists of jobs directly generated by the home porting of cruise
          vessels as well as induced jobs, or jobs created in the Miami-Dade County area due to the
          purchase of goods and services by those individuals directly dependent upon cruise activity.

      •   Income Impact - the level of earnings associated with the jobs created by cruise activity, and
          adjusted to reflect re-spending throughout the economy.




                                                                                                          22




                                                                                   Exhibit 21 - 025
Case 8:21-cv-00839-SDM-AAS Document 9-21 Filed 04/22/21 Page 26 of 31 PageID 643

  THE LOCAL AND REGIONAL ECONOMIC IMPACTS OF PORTMIAMI


      •   Revenue Impact - the sales generated by firms engaged in supplying services and materials to
          the vessels while in port, as well as firms in the Miami-Dade County visitor industry that supply
          services to cruise passengers staying in hotels before and after the cruise. The value of the
          cruise tickets is not included as a revenue impact.

      •   Tax Impacts – includes the state and local tax revenues generated by cruise activity. These are
          taxes paid by individuals and firms directly dependent upon the cruise activity.

  2. IMPACT CATEGORIES

          The impacts are generated in firms throughout many sectors of the local and regional economy.
  Separate impacts are estimated for each of the various economic categories supplying goods and services
  to the cruise ships and passengers.

           The typical expenditure profile of a cruise line while in port provides an understanding of the
  types of firms involved in providing goods and services to the vessel and its passengers. To develop
  these expenditure profiles, Martin Associates conducted interviews with Carnival Cruise Lines, Royal
  Caribbean International, Celebrity Cruises, Norwegian Cruise Lines, Disney Cruises, and Costa Cruises
  currently serving PortMiami. The interviews focused on typical expenditure profiles of a vessel while in
  port, as well as the dependency of Miami based employment with the cruise lines on the cruise activity at
  PortMiami. A discussion of the expenditure profiles follows:

          The expenditure categories are:

      •   Food and Beverage - This category includes wholesale food and liquor distributors. It is to be
          emphasized that in some cases the non-perishable food brought on board at the beginning of a
          cruise is not necessarily purchased locally, but instead based on contractual relationships and is
          trucked in from out of the area. Similarly, in some cases, liquor is purchased from in-bound
          warehouses, and not from local distributors. Interviews with the cruise operators identified the
          amount spent locally.

      •   Logo Items - These items are typically purchased under contract and are trucked into the port of
          embarkation. Therefore, no local impact is estimated.

      •   Flowers - Local wholesale flower distributors supply flowers for each cruise.

      •   Public Relations and Advertising - Contracts are usually developed with local advertising firms
          to promote the cruise. This is especially the case for the local cruises providing daily cruise
          services.

      •   Parking - Local parking management companies provide parking services for the passengers.




                                                                                                         23




                                                                                  Exhibit 21 - 026
Case 8:21-cv-00839-SDM-AAS Document 9-21 Filed 04/22/21 Page 27 of 31 PageID 644

  THE LOCAL AND REGIONAL ECONOMIC IMPACTS OF PORTMIAMI


      •   Taxis/buses - Local taxis and buses provide transportation between the airport and the ship or
          between the hotel and the ship for air/sea passengers.
      •   Security - Security services are hired while the ship is in port.

      •   Linen services - Contracts are developed with local laundries for linen and laundry services.

      •   Pilots - Guide the cruise ships into the terminal.

      •   Tugs - Tug services are required for certain cruise ships to assist in docking and undocking.
          However, most cruise vessels require minimal, if any, tug assists.

      •   Stevedoring and Line Handling - Are required in loading and unloading baggage and ship stores
          and in securing and unsecuring the ship at dock.

      •   Local Travel Agencies - Local travel agencies will receive a commission from ticket sales to area
          residents.

      •   Garbage Disposal - Solid waste and other refuse that cannot be discharged at sea will be
          disposed by local refuse collectors.

      •   Bunkers - Fuel will be purchased from local bunkering companies.

      •   Water- Most cruise ships manufacture water at sea, but will still purchase some water locally
          prior to departure.

      •   Visitor Industry -Passengers from areas not within driving distance will likely stay in hotels
          either before or after the cruise. These individuals will typically purchase incidental retail items
          before or after the cruise and eat in local hotel restaurants while in the Miami-Dade County area.
           These air/sea passengers will take cabs/buses from the airport to the hotel or ship, as well as
          taxis between the hotel and the ship and throughout the city. In addition to passengers
          impacting the local visitor industry, the ship's crew will also impact the local industry. For
          example, the crew will likely purchase personal incidentals while in port. Also, a portion of the
          crew could be rotated on each sailing. The new crew could stay in a local hotel upon arrival,
          while the departing crew could also stay in a hotel prior to leaving the area. To capture these
          characteristics, the results of the passenger and crew surveys were used to develop passenger
          profiles for cruise of different lengths – 3- 5-day cruise, 7-day cruise, and 10-15-day cruises.

          In addition, the passengers arriving via the Miami International Airport and the Ft. Lauderdale
  Airport also generate impacts on site at the airports, including jobs with airlines (ticket agents, baggage,
  concessions, taxis, security, etc.). To estimate the impact on the Airport, Martin Associates used our
  recently completed economic impact model for the Miami International Airport to develop ratios of



                                                                                                           24




                                                                                    Exhibit 21 - 027
Case 8:21-cv-00839-SDM-AAS Document 9-21 Filed 04/22/21 Page 28 of 31 PageID 645

  THE LOCAL AND REGIONAL ECONOMIC IMPACTS OF PORTMIAMI


  airport impacts to passenger levels that were used to convert the number of cruise passengers arriving
  via air into regional airport impacts due to the Miami cruise operations in 20163.

  3. IMPACT SUMMARY

          During 2016, 1,030 cruises left the Port carrying nearly 5.1 million total embarking and
  debarking passengers, or about 2.5 million actual individual passengers. The economic impact of the
  cruise vessel calls at PortMiami is presented in Exhibit III-1

                                               Exhibit III-1
                              Economic Impact of Cruise Operations at PortMiami
                                                   2016
                                                              CRUISE                  AIRPORT             TOTAL
         JOBS
          DIRECT                                              13,730                       886           14,616
          INDUCED                                              8,330                       361            8,690
          INDIRECT                                             5,093                     1,094            6,187
         TOTAL                                                27,153                     2,340           29,493

         PERSONAL INCOME (1,000)
          DIRECT                                            $513,880                   $26,326          $540,206
          RE-SPENDING/LOCAL CONSUMPTION                     $898,972                   $31,031          $930,002
          INDIRECT                                          $168,070                   $41,987          $210,058
         TOTAL INCOME AND CONSUMPTION                     $1,580,922                   $99,344        $1,680,266

         BUSINESS REVENUE (1,000)                         $3,350,629                $1,094,788        $4,445,417

         LOCAL PURCHASES (1,000)                            $237,102                   $78,724         $315,826

         STATE/LOCAL TAXES (1,000)                          $173,132                     $8,842        $181,974


  4. JOB IMPACTS

           The cruise activity at PortMiami created 29,493 total jobs for Miami-Dade County Area
  residents. Of these 29,493 jobs, 14,616 were direct job holders, 8,690 were induced jobs supported by
  local purchases of the 14,616 directly employed, while another 6,187 indirect jobs were supported in
  local industries that supply services and goods to the tourism industry catering to the passengers as well
  as to the chandlers and other firms supplying services and goods to the vessels while in Port.


  3   The Economic Impact of the Miami-Dade County Aviation Department, by Martin Associates, 2016.



                                                                                                                   25




                                                                                         Exhibit 21 - 028
Case 8:21-cv-00839-SDM-AAS Document 9-21 Filed 04/22/21 Page 29 of 31 PageID 646

  THE LOCAL AND REGIONAL ECONOMIC IMPACTS OF PORTMIAMI


  5. PERSONAL INCOME IMPACT

          The 14,616 direct job holders received $540.2 million of direct wages and salaries, for an annual
  salary of $36,961. As the result of the purchases made locally with this income, (which supported the
  8,690 induced jobs in the Miami-Dade County Area), an additional $930.0 million of local income and
  consumption expenditures was created in the Miami-Dade County area. The 6,187 indirectly employed
  workers were paid $210.1 million, for a total wage and salary income impact of $1.7 billion, including
  the consumption impact.

  6. BUSINESS REVENUE

           Local businesses supplying food, beverages, and services to the cruise lines and the services
  supplied at the regional airports received $4.4 billion of business revenue. In addition, another $315.8
  million of local purchases in the Miami-Dade County area were made by those firms providing direct
  services to the cruise lines in order to support the services and goods supplied to the cruise lines by
  these firms. These local purchases supported the 6,187 indirect jobs in the local economy4.

  7. TAX REVENUE

          Finally, as the result of cruise activity at PortMiami during the cruise season, $182.0 million of
  state and local tax revenue was collected.




  4 It is to be noted that the local purchases by those providing the services to the cruise lines and the passengers are for more
  labor-intensive services such as maintenance and repair, compared to the types of purchases made by the firms providing
  services to the cargo operations. Therefore, for a given dollar of local purchases in the cruise industry, a greater number of
  indirect jobs are supported than in the cargo sector.



                                                                                                                              26




                                                                                                   Exhibit 21 - 029
Case 8:21-cv-00839-SDM-AAS Document 9-21 Filed 04/22/21 Page 30 of 31 PageID 647

  THE LOCAL AND REGIONAL ECONOMIC IMPACTS OF PORTMIAMI



       IV. COMPARISON OF ECONOMIC IMPACTS FROM 2012 TO 2016

            Since the 2012 Martin Associates’ economic impact study of PortMiami, the overall economic
  impact of the Port has increased. The total jobs related to the cargo and cruise activity at PortMiami
  increased by approximately 116,548 jobs and the total value of the economic activity at the Port
  increased by $12.8 billion, from $28.6 billion in 2012 to $41.4 billion in 2016. This growth in economic
  impact is driven by the increase of nearly 1 million tons of containerized cargo (60,000 tons of actual
  container moves) moving via the Port in 2016, which reflects the investment in channel deepening to 50
  ft., the completion of the new tunnel that provides direct access between the marine terminals and I-395
  and I-95, modernization of on dock rail, and new cranes that can handle the larger Post-Panamax ships.
  In addition, passenger traffic grew by 1.3 million passengers since 2012.

                                                 Exhibit IV-1
                            Change in Economic Impacts from 2012 to 2016 at PortMiami
                                           CARGO CHANGE                    CRUISE CHANGE           TOTAL CHANGE
  JOBS
    DIRECT                                            543                          1,642                   2,185
    INDUCED                                          (570)                           823                     253
    INDIRECT                                          828                          1,652                   2,480
    USER JOBS                                     111,629                             NA                 111,629
  TOTAL JOBS                                      112,431                          4,117                 116,548

  PERSONAL INCOME (1,000)
   DIRECT                                          $67,029                        $90,865                $157,894
   RE-SPENDING/CONSUMPTION                         $51,575                        $54,889                $106,465
   INDIRECT                                        -$2,531                        $55,256                 $52,725
   USER INCOME                                  $3,830,074                             NA              $3,830,074
  TOTAL INCOME AND CONSUMPTION                  $3,946,146                       $201,011              $4,147,157

  VALUE OF ECONOMIC ACTIVITY (1,000)
  BUSINESS SERVICES REVENUE                       $359,347                       $854,171              $1,213,518
  USER OUTPUT                                  $11,476,188                             NA             $11,476,188
  TOTAL VALUE OF ECONOMIC ACTIVITY             $11,835,536                       $854,171             $12,689,706

  LOCAL PURCHASES (1,000)                          $21,354                        $75,539                $96,893

  STATE & LOCAL TAXES (1,000)
   DIRECT, INDUCED AND INDIRECT                    $10,679                        $45,883                $56,561
   USER TAXES                                     $669,999                             NA               $669,999
  TOTAL STATE AND LOCAL TAXES                     $680,677                        $45,883               $726,560



          While there was an overall increase in total jobs, induced jobs related to cargo activity declined
  from 2012. This reduction in the number of induced jobs reflects two structural changes that occurred
  since 2012.


                                                                                                         27




                                                                                  Exhibit 21 - 030
Case 8:21-cv-00839-SDM-AAS Document 9-21 Filed 04/22/21 Page 31 of 31 PageID 648

  THE LOCAL AND REGIONAL ECONOMIC IMPACTS OF PORTMIAMI



           The personal income multiplier for waterborne transportation, as estimated for the state of
  Florida by the U.S. Bureau of Economic Analysis, has fallen from 3.27 to 2.96. This reduction in the
  personal income multiplier reflects an increase in the savings rate per dollar of income earned (or
  conversely a decline in consumption per dollar), which has occurred since the 2008 recession. In
  addition, the decline in the personal income multiplier also reflects the increased leakage of
  consumption out of the state of Florida. This increased leakage of consumption expenditures out of
  state also reflects the growth of personal purchases made via the internet. This reduction in the personal
  income multiplier results in a lower re-spending impact and personal consumption impact per dollar of
  personal income, in turn reducing the induced job impact for a dollar of income earned.

           Secondly, the results of a new Economic Census for 2012 were released by the U.S. Bureau of
  Census. In the previous study, the 2007 Economic Census was used to estimate induced impacts. The
  jobs to sales ratios in the updated Economic Census data are smaller than those estimated in the 2007
  Economic Census. The lower jobs per sales ratios, which are used to translate the local purchases by
  the direct employees into induced jobs, add to the decline in induced jobs resulting from the lower
  income multiplier. The reduced jobs to sales ratios in the Economic Census reflect both an increase in
  overall productivity in the U.S., as well as the jobless recovery from the recession of 2008 and 2009. As
  is well documented in economic literature, more jobs have been filled with part time employees and
  some jobs have not been refilled.5 The induced job impacts per dollar of income are lower in this most
  recent study compared to the 2012 economic impacts because of these structural shifts.

           Overall, PortMiami is an important economic force in the community, contributing $41.4 billion
  of total economic activity and supporting 324,352 jobs in the state of Florida. The $41.4 billion-dollar
  value of economic activity of the Port represents 4.4 percent of the $933.8 billion state of Florida GDP
  in 2016. The importance of the $1 billion of investment in channel deepening to 50 ft., the completion
  of the new tunnel that provides direct access between the marine terminals and I-395 and I-95,
  modernization of on dock rail, and new cranes that can handle the larger Post-Panamax ships is
  reflected by the fact that over the past four years, the Port has increased its containerized tonnage by
  nearly 1 million tons or 60,000 containers, and has grown its cruise passengers by 1.3 million passengers
  since 2012. In turn, this growth in cargo and cruise business at the Port has increased the economic
  importance of PortMiami to the south Florida region and to the State. In order to continue to grow the
  economic significance of the Port, continued investment in cargo and cruise terminal infrastructure will
  be required, ensuring that PortMiami continues as a world class cargo and cruise port, capable of
  handling the next generation of container and cruise vessels.




  5   www.economist.com/blogs/freeexchange/2012/08/americas-jobless-recovery



                                                                                                         28




                                                                                  Exhibit 21 - 031
